EXAMINER’S AMENDMENT

This examiner’s amendment was discussed in an interview with applicant’s representative Mr. Cheng-Ju Chiang on 2/28/2022 and authorization was given over the phone by Mr. Chiang on 2/23/2022.

The application has been amended as follows: 

IN THE CLAIMS

1.	An automatic control method for preventing experimental data loss of a space station, said space station having solar panels, an experiment cabin powered by said solar panels and an environment control and life support system, wherein [[an]] said experiment cabin acquires experimental data, said environment control and life support system s astronauts with basic life conditions and suitable working environment, wherein the method comprises: 
presetting shadow feature data of shadow cast by a target orbiting craft on said solar panels;
detecting whether there is [[an]] said target orbiting craft;
acquiring a surface image of said solar panels if the target orbiting craft is detected;
analyzing said acquired surface image of the solar panels to detect whether there is any shadow feature data;
-ensuring control for the environment control and life support system if any shadow feature data is detected;
matching said detected shadow feature data with said preset shadow feature data ; and
continuing to power said experiment cabin to prevent data loss of said experiment cabin if said detected shadow feature data matches said preset shadow feature data.

2.	The automatic control method of claim 1, wherein the preset shadow feature data cast by the target orbiting craft on said solar panels is [[the]] shadow distribution region data of shadow cast by said target orbiting craft on said solar panels.

3.	The automatic control method of claim [[1]] 2, wherein said analyzing said acquired surface image of the solar panels to detect whether there is any shadow feature data specifically comprises:
subjecting the acquired surface image of the solar panels to gray scale and partitioning processing to acquire gray values and partitioning values;
determining whether there is any 
storing said determined shadow distribution region data as the detected shadow feature data.

(Claims 4 and 5: No change.)
and, in response to the sounding of the alarm, the control center of the space station [[to]] determines whether the solar panels continue powering said experiment cabin to prevent data loss of said experiment cabin.

Allowable Subject Matter

Claims 1-6 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following element of independent claim 1:
matching said detected shadow feature data with said preset shadow feature data; and
continuing to power said experiment cabin to prevent data loss of said experiment cabin if said detected shadow feature data matches said preset shadow feature

For example: 
RU 2706743C1 discloses controlling the spacecraft to search for the sun to reorient the solar panels upon exiting the shadow of the moon or the earth if malfunctioning of on-board system occurs.  [See: Summary of the Invention (“On most types of orbits there are shadow areas, both from the Earth and from the Moon, during the passage of which a negative energy balance occurs on the spacecraft. The shadow parameters (start and end time) for each turn are calculated by the onboard ballistic software…a timer is provided in the spacecraft control unit, with a duration equal to the maximum duration of the shadow section, which is launched at the entrance to the shadow section. If the on-board 
CN 106570234A discloses predicting the presence and classifying the types of the cast shadows.  [See: Abstract (“… Firstly, according to the relation between the sun and rail…obtain the possibly existing scope of the shadow area…and classifying the shadow type…according to the different types of shadow in the limited iteration times using numerical method shadow region present in the range”)]

However, neither discloses nor suggests the claim elements recited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leyre (US 2009/0101758)—[Fig. 1 and paragraphs 29 (“… an occulting satellite 4 is positioned between a carrying satellite 1 comprising a coronagraph 3 and the sun S”), 31 (“In this way, the occulting satellite 4 masks the central part of the sun from the point of view of the coronagraph 3 which can therefore image the solar corona…the carrying satellite 1 has solar panels 2…outside the cone of shadow created by the occulting satellite 4”)]
Yoon et al. (KR 20200065446A)—[Abstract (“…The present invention relates to a tracking control system for improving solar photovoltaic power generation efficiency based on astronomical calendar data which inputs values of the latitude and longitude of a place in which a solar power generation facility is installed to calculate the altitude and azimuth of the sun in real time, and removes factors of power generation efficiency reduction caused by interference due to shadows between solar panels by rotating the solar panels”); P. 3, the last 3 paragraphs (“Referring to Figure 3…when it is determined that the shadow identification unit 600 has invaded the power generation area of the solar panel 100 having the different shadow area A1, the shadow identification unit 600 transmits a signal to the control unit 500. Subsequently, when the control unit 500 drives the rotation module 300 to rotate the support plate 200, the shaded area A1 leaves the power generation area of another neighboring solar cell panel 
Zhang et al. (“Data-based anomaly detection model for solar array power of in-orbit satellites,” Prognostics and System Health Management Conference; Date of Conference: 19-21 Oct. 2016)—[Section I, 1st paragraph (“As a key part of a satellite, the power sub-system provides energy for the entire satellite during the shadow period. The state of a power sub-system determines whether the satellite can carry out in-orbit missions and even affects the lifetime of satellites… the solar array had the highest in-orbit failure rate among all components [3]. 
Berks et al. (“Photovoltaic solar arrays for communication satellites,” Proceedings of the IEEE, Vol. 59, No. 2, Feb. 1971)—[P. 268, Shadow Analysis Section (“Power losses in partially shadowed solar arrays are caused by three mechanisms: 1) lack of energy input to the solar cells, 2) current limiting by shadowed cells in series with illuminated cells, and 3) current shunting by shadowed cells in parallel with illuminated cells. The current limiting may be minimized by installing shunt diodes across shadowed submodules, while shunting may be minimized by dividing large parallel groups into smaller ones and connecting each group through ab locking diode to the bus. More important, however, is the fact that partials shadowing may result in overheating of the partially shaded cells or cells connected in parallel with the shaded one causing junction breakdown or opening of connections, thus leading to the power loss from the entire series-connected string of cells. Mathematical models of the solar cell, submodule, string, and array have been developed to analyze partially shadowed arrays. These models are based on a "black-box" solar cell whose current-voltage characteristics are defined by either an analytical expression or sets of experimental data points obtained at some standard conditions of light intensity, temperature, and state of charged-particle irradiation.  The overheating of cells can be avoided by use of shunt diodes across all cells or by power subsystem modification requirements such as use of partial shunt regulators rather than series regulators.”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 24, 2022